___________

                                    No. 95-3896
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
     v.                                  * District Court for the
                                         * District of Minnesota
Stanley Lyle Huff,                       *
                                         * {UNPUBLISHED}
              Appellant.                 *


                                    ___________

                     Submitted:     May 28, 1996

                           Filed:   June 12, 1996
                                    ___________

Before McMILLIAN, LAY and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     Stanley Lyle Huff challenges the 180-month sentence imposed by the
district   court1 after he pleaded guilty to aiding and abetting the
possession of cocaine base with intent to distribute, in violation of 21
U.S.C. § 841(a)(1), (b)(1)(A), and 18 U.S.C. § 2.          We affirm.


     Huff contends that because cocaine base and cocaine powder are
scientifically    indistinguishable,     the   rule   of   lenity   thus   mandates
application of the less severe penalty provisions for cocaine powder.          Huff
further contends that no rational basis exists for the 100-to-1 ratio
between the penalties for cocaine powder and cocaine base, that the penalty
scheme has a disproportionate impact




     1
      The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota.
on African-Americans, and that continued application of the scheme violates
the Equal Protection Clause.   These arguments are foreclosed by our recent
decisions in United States v. Crawford, No. 95-3056, 1996 WL 249374, at *1-
2 (8th Cir. May 14, 1996); United States v. Smith, 82 F.3d 241-244 (8th
Cir. 1996); and United States v. Long, 77 F.3d 1060, 1061-62 (8th Cir.
1996) (per curiam).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-